Case 6:20-cv-00571-MJJ-PJH Document 232 Filed 01/04/21 Page 1 of 1 PageID #: 2334




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  ENDURANCE AMERICAN                           * DOCKET NO. 6:20-cv-00571
  INSURANCE COMPANY                            *
                                               * JUDGE: MICHAEL J. JUNEAU
  VERSUS                                       *
                                               * MAGISTRATE: PATRICK J. HANNA
  CHEYENNE PARTNERS LLC, et. al                *



                                            ORDER

         Considering Plaintiff’s Second Motion for Leave to File Amended Complaint for

  Interpleader,

         IT IS ORDERED that leave of court be granted to Plaintiff Endurance American

  Insurance Company to file its Second Amended Complaint for Interpleader.
                                      4th day of ________________
         Lafayette, Louisiana on this ____        January           21
                                                                  20__.



                                     ___________________________________________
                                     JUDGE, WESTERN DISTRICT OF LOUISIANA




                                             1 of 1
